         Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 1 of 17



                            AFFIDAVIT IN SUPPORT OF COMPLAINT

        I, Peter Olesen, being first duly sworn, hereby depose and state as follows:

                        INTRODUCTION AND AGENT BACKGROUND

        1.      I am a Special Agent with the United States Department of Homeland Security,

Homeland Security Investigations (HSI), and have been so employed since June 2008. I am

cunently assigned to the HSI Springfield Resident Agent in Charge (RAC) Office. Prior to my

assignment to the Springfield RAC office, I was assigned to the HSI San Diego Special Agent in

Charge (SAC) office, where I participated in the Internet Crimes Against Children (ICAC) task

force in San Diego, California for more than eight years. This task force included members of the

San Diego Police Department, U.S. Postal Inspection Service, Federal Bureau of Investigation,

Naval Criminal Investigative Service, U.S. Attorney's Office and the San Diego County District

Attorney's Office. As a Special Agent with HSI, I am a law enforcement officer of the United

States within the definition of 18 U.S.C. § 2510(7), and am empowered by law to conduct

investigations and make anests for offenses enumerated in 18 U.S.C. § 2516.

        2.      As a Special Agent, I am responsible for initiating, conducting, and participating in

criminal investigations involving allegations of various federal laws including child pornography,

human trafficking, drug trafficking, and immigration violations. I have received training and

gained experience in interviewing techniques, anest procedures, search and arrest warrant

applications, the execution of searches and seizures, and various other criminal laws and

procedures. I have conducted and participated in numerous criminal investigations, the majority

of which involved crimes of child exploitation.

        3.      I am currently investigating the users of the Facebook accounts associated with the

identifiers listed below:
       Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 2 of 17



      Facebook     Account      1:   Screen/User    Name:      eliza.mercado.3;   Profile      Url:

      https://www.facebook.com/eliza.mercado.3; User ID: 100002427452865. As I indicate

      below, I believe this Facebook Account to have been used by BAIRON UBEDA.

      Facebook Account 2: Screen/User Name: alexandria.church.399; Profile URL:

      https://www.facebook.com/alexandria.church.399; User ID: 100007021695480.             As I

      indicate below, I believe this Facebook Account to have been used by ALEXANDRIA

      CHURCH.

I am investigating UBEDA and CHURCH for the following offenses:

             a.      Sexual Exploitation of Children in violation of 18 U.S.C. § 2251(a) and the

             attempted Sexual Exploitation of Children in violation of 18 U.S.C. § 2251 (e).

             b.      Receipt/Distribution Of Material Involving The Sexual Exploitation Of

             Minors in violation of 18 U.S.C. § 2252(a)(2);

             c.      Possession Of Material Involving The Sexual Exploitation Of Minors in

             violation of 18 U.S.C. § 2252(a)(4)(B);

             d.      Receipt/Distribution Of Child Pornography m violation of 18 U.S.C.

             § 2252A(a)(2); and

             e.      Possession Of Child Pornography in violation of 18 U.S.C. § 2252A(a)(5)(B).

             f.      Conspiracy to violate Sexual Exploitation of Children, 18 U.S.C. § 2251 (a),

             the   attempted    Sexual    Exploitation   of   Children,   18   U.S.C.   § 2251(e),

             Receipt/Distribution Of Material Involving The Sexual Exploitation Of Minors, 18

             U.S.C. § 2252(a)(2) and§ 2252A(a)(2), in violation of 18 U.S.C. § 371.

      (collectively, the "Subject Offenses").


                                                2
         Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 3 of 17



       4.        I submit this affidavit in support of a Criminal Complaint alleging that between 2018

and 2019, Alexandria CHURCH violated and attempted to violate Conspiracy to commit Sexual

Exploitation of Children, 18 U.S.C. § 2251(e) and Distribution Of Child Pornography, 18 U.S.C.

§ 2252A(a)(2).

       5.        The facts in this affidavit come from my personal observations and review of

records, my training and experience, and info1mation obtained from other agents, officers and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested search warrant and does not set forth all of my knowledge about this matter.

                                    THE SUBJECT OFFENSES

       8.        Title 18, United States Code, Section 225 l(a) provides in pertinent part:

                 Any person who employs, uses, persuades, induces, entices, or
                 coerces any minor to engage in, or who has a minor assist any other
                 person to engage in, or who transports any minor in or affecting
                 interstate or foreign commerce, or in any Territory or Possession of
                 the United States, with the intent that such minor engage in, any
                 sexually explicit conduct for the purpose of producing any visual
                 depiction of such conduct or for the purpose of transmitting a live
                 visual depiction of such conduct, shall be punished as provided . ...

       9.        Title 18, United States Code, Section 2251 ( e) provides in pertinent part:

                 Any individual who violates, or attempts or conspires to violate, this
                 section shall be fined under this title and imprisoned ....

       10.       Title 18, United States Code, Section 2252(a)(2) provides in pertinent part:

                 Any person who .. . (2) knowingly receives, or distributes, any
                 visual depiction using any means or facility of interstate or foreign
                 commerce or that has been mailed, or has been shipped or
                 transported in or affecting interstate or foreign commerce, or which
                 contains materials which have been mailed or so shipped or
                 transported, by any means including by computer, ... if -
                 (A)     the producing of such visual depiction involves the use of a
                         minor engaging in sexually explicit conduct; and

                                                   3
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 4 of 17



              (B)     such visual depiction is of such conduct;

              ... shall be punished . ...

18 U.S.C. § 2252(a)(2).

       9.     Title 18, United States Code, Section 2252(a)(4)(B), provides in pertinent part:

              Any person who ... knowingly possesses or knowingly accesses
              with intent to view 1 or more books, magazines, periodicals, films,
              video tapes, or other matter which contain any visual depiction that
              has been mailed, or has been shipped or transported using any means
              or facility of interstate or foreign commerce or in affecting interstate
              or foreign commerce, or which was produced using materials which
              have been mailed or so shipped or transported, by any means
              including by computer, if -

              (i)    the producing of such visual depiction involves the use of a
                     minor engaging in sexually explicit conduct; and

              (ii)    such visual depiction is of such conduct;

               ... shall be punished . ...

18 U.S.C. § 2252(a)(4)(B).

       10.    Title 18, United States Code, Section 2252A(a)(2) provides in pertinent part:

              [a]ny person who -

              (2) knowingly receives or distributes -

              (A) any child pornography that has been mailed, or using any means
              or facility of interstate or foreign commerce shipped or transp01ied
              in or affecting interstate or foreign commerce by any means,
              including by computer; or

              (B) any material that contains child pornography that has been
              mailed, or using any means or facility of interstate or foreign
              commerce shipped or transported in or affecting interstate or foreign
              commerce by any means, including by computer;

              shall be punished as provided ....


                                                 4
         Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 5 of 17



18 U.S.C. § 2252A(a)(2).

       11.     Title 18, United States Code, Section 2252A(a)(5)(B) provides in pertinent part:

               [a]ny person who -

               (5)(B) knowingly possesses, or knowingly accesses with intent to
               view, any book, magazine, periodical, film, videotape, computer
               disk, or any other material that contains an image of child
               pornography that has been mailed, or shipped or transported using
               any means or facility of interstate or foreign commerce or in or
               affecting interstate or foreign commerce by any means, including by
               computer, or that was produced using materials that have been
               mailed, or shipped or transported in interstate or foreign commerce
               by any means, including by computer; ...

               shall be punished as provided ....

18 U.S.C. § 2252A(a)(5)(B).

       12.     Title 18, United States Code, Section 2251 (a) provides in pertinent part:

               Any person who employs, uses, persuades, induces, entices, or
               coerces any minor to engage in, or who has a minor assist any other
               person to engage in, or who transports any minor in or affecting
               interstate or foreign commerce, or in any Territory or Possession of
               the United States, with the intent that such minor engage in, any
               sexually explicit conduct for the purpose of producing any visual
               depiction of such conduct or for the purpose of transmitting a live
               visual depiction of such conduct, shall be punished as provided ...


       13.     Title 18, United States Code, Section 371 provides in pertinent part:

               If two or more persons conspire either to commit any offense against the United
               States ... and one or more of such persons do any act to effect the object of the
               conspiracy, each shall be fined under this title or imprisoned ...

       14.     The term "computer" as used herein is defined in Title 18, United States Code,

Section 1030(e)(l), as:

               an electronic, magnetic, optical, electrochemical, or other high
               speed data processing device performing logical, arithmetic, or

                                                 5
         Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 6 of 17



                  storage functions, and includes any data storage facility or
                  communications facility directly related to or operating in
                  conjunction with such device, but such term does not include an
                  automated typewriter or typesetter, a portable hand held calculator,
                  or other similar device.

    18 U.S.C. § 1030(e)(l).

        13.       Title 18, United States Code, Section 2256(1) defines a "minor" as "any person

under the age of eighteen years." 18 U.S.C. § 2256(1).

        14.       Title 18, United States Code, Section 2256(2)(A) defines "sexually explicit

conduct" as "actual or simulated -- (i) sexual intercourse, including genital-genital, oral-genital,

anal-genital, or oral-anal, whether between persons of the same or opposite sex; (ii) bestiality; (iii)

masturbation; (iv) sadistic or masochistic abuse; or (v) lascivious exhibition of the genitals or pubic

area of any person." 18 U.S.C. § 2256(2)(A).

        15.       Title 18, United States Code, Section 2256(5) provides that "visual depiction"

includes "undeveloped film and videotape, data stored on computer disk or by electronic means

which is capable of conversion into a visual image, and data which is capable of conversion into a

visual image that has been transmitted by any means, whether or not stored in a permanent format."

18 u.s.c. § 2256(5).

        16.       Title 18, United States Code, Section 2256(8) defines "child pornography" in

pertinent part:

                  [A]ny visual depiction, including any photograph, film, video,
                  picture, or computer or computer-generated image or picture,
                  whether made or produced by electronic, mechanical, or other
                  means, of sexually explicit conduct, where -

                  (A) the production of such visual depiction involves the use of a
                  minor engaging in sexually explicit conduct;


                                                   6
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 7 of 17



               (B) such visual depiction is a digital image, computer image, or
               computer-generated image that is, or is indistinguishable from, that
               of a minor engaging in sexually explicit conduct; or

               (C) such visual depiction has been created, adapted, or modified to
               appear that an identifiable minor is engaging in sexually explicit
               conduct.

18 U.S.C. § 2256(8).

   PROBABLE CAUSE TO BELIEVE THAT A FEDERAL CRIME WAS COMMITTED

       19.     In August 2019, HSI Springfield received information regarding child pornography

files that were found on a Dell Optiplex 780 computer (the Dell computer) by Doraliz Ubeda and

provided to SPD. According to a SPD repo1i pertaining to Incident Number 19-7472-0F and Call

Number 19-135643, Dorlaiz Ubeda arrived at SPD on July 6, 2019 and reported that she had

recently located a video file depicting a child engaged in sexual activity with a female on a

computer that she and her ex-husband, Bairon UBEDA (UBEDA), owned.                Doraliz Ubeda

explained that she had left her then husband in June 2017 because he was being investigated for

child rape among other charges. She stated that she had left the home where she and her husband

had resided (483 Berkshire Avenue, Apartment 3, Springfield, MA) on June 19, 2017 and had not

returned to the residence until May 2019 after UBEDA had been sentenced. (The criminal case

against UBEDA is described below). Doraliz Ubeda explained further that after collecting the

Dell computer (listed in the SPD report as a Dell computer tower bearing serial number 5YX5CP 1)

from her and her husband' s former residence (483 Berkshire Avenue, Apartment 3, Springfield,

MA), she turned it on and observed several pornographic photographs of females, then found the

video depicting the child engaged in sexual activity.

       20.     Information gathered from open sources and law enforcement database queries, as


                                                 7
         Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 8 of 17



well as from law enforcement personnel indicates that Bairon UBEDA was convicted in Hampden

Superior Court in April 2019 on charges of child rape, distributing material of a child in the nude

and posing a child in the nude, among others. Further, victims in the case against UBEDA were

contacted via Facebook and enticed into sending nude depictions of themselves, at least in part

under the guise of modeling work. A Facebook page with the name "Crystal Matos" associated

with it was used to communicate with victims. At least one victim was a minor when she first

came into contact with UBEDA and UBEDA induced her to appear in explicit images and/or

videos while she was a minor. Further, while UBEDA's arrest in this case occurred in 2016, he

spent only approximately 18 days in custody pursuant to the charges involved in this case prior to

his conviction, which occurred in April 2019.

       21.     Doraliz UBEDA provided the Dell computer on which she had found the video

depicting a child engaged in sexual conduct to SPD after she initially provided the information

detailed above. Pursuant to a state search warrant for the Dell computer, SPD personnel located

multiple image and video files depicting Alexandria CHURCH and MINOR A, who is

approximately three years old. Both CHURCH' s and MINOR A's face are clearly depicted in

multiple images and videos. While some of the images and videos show only CHURCH, others

show her engaging in sexual conduct with MINOR A and constitute child pornography.

               a.      One such image is entitled "image-2019-01-04-21-04-02.jpg" (Exhibit 1)

               and depicts CHURCH lying on her back with her legs spread apart and her face

               clearly depicted. CHURCH is not wearing any clothing and she has her left leg

               positioned over MINOR A who is lying on MINOR A's side and facing towards

               CHURCH with MINOR A's head between her legs. MINOR A's right hand is

               touching CHURCH's
                                                 8
Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 9 of 17



    vagma. CHURCH's right arm is extended away from her body and appears to be

    holding the camera, phone or other device that was used to take the photograph.

    b.     Another such image is entitled "image-2019-01-04-21-04-07 .jpg" (Exhibit

    2) and depicts CHURCH kneeling and straddling MINOR A, with her face, as well

    as MINOR A's face, clearly depicted. CHURCH is again wearing no clothing and

    MINOR A's head is again positioned between her legs, this time with MINOR A's

    face up against and/or directly in front of CHURCH's vagina. MINOR A appears

    to be crying in the photograph. CHURCH's right arm is again extended away from

    her body and appears to be holding the camera, phone or other device that was

    used to take the photograph.

    c.     A third such image is entitled "image-2019-01-04-15-07-38.jpg" (Exhibit

    3) and depicts CHURCH again wearing no clothing and with her face clearly

    depicted. CHURCH again has her legs spread apart and she is holding someone

    else's hand against her vagina. While MINOR A's face is not clearly depicted in

    this image, the hand CHURCH is holding against her vagina is much smaller than

    hers and appears to be a child's hand. Further, part of a person's head and face is

    depicted in the image's lower righthand corner, and this person's hair is

    consistent in color and length, with that of MINOR A as depicted in other images

    found on the Dell computer in which his face is clearly displayed. CHURCH' s

    right ann is again extended away from her body and appears to be holding the

    camera, phone or other device that was used to take the photograph.

    d.     A video file also found on the Dell desktop computer by SPD also depicts


                                      9
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 10 of 17




              CHURCH and MINOR A with both of their faces clearly shown. This video file

              is entitled "received_299675957355495" and shows MINOR A squeezing

              CHURCH' s breast. CHURCH also squeezes her own breast and is heard saying,

              in part, "grab" and "grab it".

       22.    Additional images found on the Dell desktop computer depict documents pertaining

to CHURCH and MINOR A's identity. These documents include CHURCH's identification card,

the photograph that matches CHURCH as depicted in the explicit images and videos found on the

Dell computer, along with social security cards for both CHURCH and MINOR A, as well as

MINOR A's birth ce1iificate.

       23.    As a result of investigation by SPD, CHURCH and MINOR Awere located in the

Raleigh, NC area and on August 8, 2019, a Raleigh area social worker spoke with CHURCH

regarding MINOR A and the files described above and found on the Dell computer. During this

conversation, CHURCH told the social worker the following in substance:

              a.      Someone named Sandra E Vazquez (Pebbles) contacted CHURCH via

              Facebook and asked whether CHURCH was looking for work.

              b.      After the social worker informed CHURCH about specific images

              depicting CHURCH and MINOR A, CHURCH stated that MINOR A never cried

              in any of the pictures. When the social worker asked CHURCH whether she was

              compensated for the pictures and how she sent the pictures to Ms. Vazquez,

              CHURCH stated that she had had about 10 phones and did not remember whether

              she sent the pictures via Face book Messenger or through her phone. CHURCH

              acknowledged a picture in which MINOR A appeared to be inserting MINOR A's

              hand into her vagina, but also claimed,
                                                10
Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 11 of 17



     at least at one point in the conversation, that she never touched MINOR A and

     MINOR A never touched her.

     c.     The social worker was able to look up Ms. Vazquez on Facebook while

     speaking with CHURCH and CHURCH confirmed the Facebook account the social

     worker located (F acebook Account 1) as that of Ms. Vazquez. The social worker

     took a screenshot of the Facebook profile for Ms. Vazquez's account and this

     profile was subsequently provided to HSI Springfield by SPD. This profile displays

     the name Sandra E Vazquez (Pebbles).

     d.     CHURCH stated she spoke with Ms. Vazquez's boss once, but was never

     told his name. CHURCH explained that Ms. Vazquez would send her (CHURCH)

     tasks and inform CHURCH of what she (Vazquez) wanted in the pictures.

     CHURCH further stated that after she had sent pictures to Ms. Vazquez, Ms.

     Vazquez requested more and stated that if she (CHURCH) did not comply, she

     (CHURCH)



          REDACTED
     e.     CHURCH stated that she was living in Massachusetts when the pictures

     were taken, though claimed she was not sure at which address they were taken as

     she had moved several times before moving to North Carolina. CHURCH also said

     the pictures were taken in December 2018. CHURCH acknowledged having been

     in Virginia visiting friends around Christmas time, but said she had returned to

     Massachusetts from Virginia before leaving for North Carolina.


                                     11
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 12 of 17



       24.    While CHURCH stated the pictures were taken in Massachusetts, a name displayed

on a decoration in the background of one of the photographs found on the Dell computer matches

the name of an individual believed to be a relative of a person whom CHURCH is believed to have

visited in Virginia based on information developed during SPD's investigation into CHURCH.

       25.    After inspecting the profile for Ms. Vazquez provided to HSI Springfield by SPD,

I located the Facebook profile for Facebook Account 1 and noted that it had the same photographs

as the screenshot provided by SPD and it displayed the name Sandra E Vazquez (Pebbles). I also

noted the following information associated with Facebook Account 1:

              Screen/User Name: eliza.mercado.3
              Profile Url: https://www.facebook.com/eliza.mercado.3
              User ID: 100002427452865

       26.    I also located the Facebook profile for Facebook Account 2, which displays the

name Alexandria Church.


 REDACTED                                                                    Photographs found

on Facebook Account 2 also appear to depict CHURCH, similar to those displayed on her

Massachusetts Identification Card (as seen in images found on the Dell computer). Further,

Massachusetts Registry of Motor Vehicles records also display the same photograph for

CHURCH as that shown on her Massachusetts Identification Card ( as seen in images found on

the Dell computer).
                      REDACTED                                                       SA Olesen

noted the following information for Facebook Account 2:

               Screen/User Name: alexandria.church. 399
               Profile URL: https://www.facebook.com/alexandria.church.399

                                               12
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 13 of 17



               User ID: 100007021695480

       27.     Additional open source and law enforcement database quenes for CHURCH

revealed multiple past address in Springfield, MA.

       28.     On or about August 14, 2019, federal search wa1Tants for Facebook Account 1 (19-

MJ-3140-KAR) and Facebook Account 2 (19-MJ-3141-KAR) were authorized.

       29.     The Facebook data produced in response to the search wanant for Facebook

Account 1 also included communications between Facebook Accounts 1 and 2, which are listed

as having taken place in late December 2018 and early January 2019. The Facebook messages

between Facebook Account 1 (UBEDA) and Facebook Account 2 (CHURCH) during December

2018 and January 2019 began with Facebook Account 1 (UBEDA) first making contact with

Facebook Account (CHURCH); it was apparent the two did not previously know each other.

Facebook Account 1 (UBEDA) purpmied to be a female with a screen name of Sandra Vazquez

who offered CHURCH employment oppmiunities in adult modeling and commented very

favorably on CHURCH's good looks and "sexy body." Facebook Account 1 (UBEDA) then asked

for risque pictures of CHURCH to show her very busy, powerful male "boss," who held the key,

according to Facebook Account 1 (UBEDA), to the purported lucrative employment opportunities

in adult modeling.    The messages from Facebook Account 1 (UBEDA) transitioned from

blandishments about CHURCH's appearance and money-making opportunities to demands to

provide pornographic images involving CHURCH and MINOR A. After those images were

obtained, the messages from Face book Account 1 (UBEDA) then threatened               CHURCH


REDACTED                             After making these tlu·eats, Facebook Account 1 (UBEDA)

indicated that the


                                               13
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 14 of 17



male boss was prepared to meet CHURCH in Springfield, Massachusetts and that CHURCH

should be prepared to submit to whatever sexual demands he made of her. CHURCH indicated

agreement with these conditions, although it is not clear from the Facebook messages whether

CHURCH actually made the trip to Springfield, or met with the male boss, who, by all the

evidence, appears to have been UBEDA himself.

       30.    While the data produced by Facebook pursuant to these warrants did not include

many of the images and videos depicting CHURCH engaging in sexual contact with MINOR A

that were found on the Dell computer by SPD, the Facebook data did include at least one image

depicting MINOR A squeezing her breast, as well as the video, though with a different title,

described above in which CHURCH is heard saying "grab it" and MINOR A is seen squeezing

her breast. It appears that some of the images and videos involving CHURCH and MINOR A

were conveyed to UBEDA by means other than Facebook.

       31.    The communication between Facebook Accounts 1 and 2 also include several other

elements that are seen in additional Facebook Messenger conversations between Facebook

Account 1 and other accounts. Facebook Account 1 (UBEDA) informed CHURCH that the

supposed modeling company with which she is being considered for employment does business in

the international market and specifically in Lybia, Syria, Pakistan, Ireland, Brazil and Mumbai.

These same countries are referenced in the same or similar manner in Facebook 1 's conversations

with multiple other accounts. The operator of Facebook Account 1 (UBEDA) sent CHURCH

multiple images of substantial amounts of cash. These same images or similar images are also

seen in conversations between Facebook Account 1 and multiple other accounts. Facebook

Account 1 (UBEDA) sent CHURCH many nnages depicting adult pornography, as well as


                                               14
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 15 of 17



drawings depicting sexually explicit conduct. Many conversations between Facebook Account 1

(UBEDA) and other accounts included some of the same images, as well as additional images and

drawings of adult sexual conduct. Facebook Account 1 (UBEDA) asked CHURCH for personally

identifiable information, such as her date of birth, social security number and address, as well as

images of documents or IDs showing this information. CHURCH sent photographs of her driver's

license, social security card and mail showing her address at the time. Multiple other conversations

show other accounts sending Facebook Account 1 (UBEDA) photographs of identifying

documents such as drivers' licenses and social security cards, as well as mail displaying the

sender's address. Finally, Facebook Account 1 (UBEDA) sent CHURCH an image which is a

collage of sexually explicit images of CHURCH, with her driver's license superimposed in the

middle of the image. Facebook Account 1 (UBEDA) sent similar collages depicting other females

with their personally identifying information included to several other accounts.

       32.     The messages exchanged between Facebook Accounts 1 and 2 also made multiple

references to Springfield, MA, generally refe1Ted to as "SPFLD" or "spfld" in the messages, and

locations in the Springfield, MA area. Facebook 1 (UBEDA) asks CHURCH "So you used to live

in Spfld? Why you moved down to VA?", to which CHURCH replies "Wasnt really much left

out in spfld for me i was living with friends waiting to get my own place n it just wasnt happening

in spfld i moved to va n got it quick". There is also discussion of the "boss" having multiple

apaiiments all over Springfield, and of CHURCH traveling from Virginia to Springfield to please

the "boss" and finding additional women for the "boss" in the Springfield area. CHURCH also

discusses locations in and around Springfield where she has friends and/or family.

        33.    The evidence indicates that UBEDA, using Facebook Account 1, was engaged in a


                                                 15
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 16 of 17



pattern of conduct that was similar to the behavior for which he was convicted in state court. That

is, UBEDA disguised his identity, and using false pretenses, he induced people to provide

information and pictures that he could then use to coerce people into providing further

compromising photographs and information. It appears that inducing CHURCH to provide the

child pornography referenced above was part ofUBEDA's course of conduct with other victims.

       34.       On or about October 2, 2019, I took photographs of the Dell computer at SPD and

confirmed its Service Tag/Serial Number as that noted above. I also observed a label on the Dell

computer, which read in part "Assembled in Mexico".

                                        REQUEST TO SEAL

       35.       I request that this affidavit, the complaint, the anest wanant, and any related papers

be sealed by the Court until such time as the Court pursuant to Local Rule 7 .2 directs otherwise.

                                           CONCLUSION

       36.       Based on the foregoing, I respectfully submit that there is probable cause to

believe that Alexandria CHURCH committed violations of Conspiracy to commit Sexual

Exploitation of Children, 18 U.S.C. § 2251 ( e) and Distribution of Child Pornography, 18 U.S .C.

§ 2252A(a)(2).




                                                   16
        Case 3:20-mj-03009-KAR Document 4-2 Filed 01/16/20 Page 17 of 17




                                                    Respectfully submitted,



                                                    ~
                                                    Peter Olesen
                                                    Special Agent
                                                    United States Department of Homeland
                                                    Security, Homeland Security Investigations



Subscribed and sworn to before me on January 1/, :!:12020




HONORABLE KATHERINE A. ROBERTSON
UNITED STATES MAGISTRATE JUDGE




                                               17
